Citation Nr: 0102565	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served in the Army on active duty for training 
(ACDUTRA) from January 1983 to May 1983; he also was a member 
of the Louisiana National Guard from October 15, 1982 to June 
1, 1983.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO decided 
that new and material evidence had not been submitted to 
reopen a claim for service connection for schizophrenia.  In 
a decision issued in December 1999, the Board reopened the 
claim and remanded the case to the RO for additional 
development.  The RO has now returned the case to the Board 
for appellate review.

In July 1999, a Travel Board hearing was held at the RO 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony is in the claims file.


REMAND

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since the recent enactments 
specifically provide for the nullification of the "well-
grounded claim" requirement to all pending claims and since 
this claim is still pending, the Regional Office (RO) must 
apply the new law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  

3.  If the benefits sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




